USCA4 Appeal: 22-6503      Doc: 7         Filed: 10/18/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6503


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ALEXANDER JONES,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:17-cr-00022-D-1; 5:19-cv-00230-D)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Alexander Jones, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6503       Doc: 7         Filed: 10/18/2022      Pg: 2 of 2




        PER CURIAM:

               Alexander Jones seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2255 motion and he has filed a motion for a certificate of appealability. The

        district court’s order is not appealable unless a circuit justice or judge issues a certificate

        of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not

        issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

        § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

        standard by demonstrating that reasonable jurists could find the district court’s assessment

        of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

        (2017). When the district court denies relief on procedural grounds, the prisoner must

        demonstrate both that the dispositive procedural ruling is debatable and that the motion

        states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

        134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in Jones’ informal brief and

        his motion for a certificate of appealability, we conclude that Jones has not made the

        requisite showing. See 4th Cir. R. 34(b); see also Jackson v. Lightsey, 775 F.3d 170, 177

        (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

        our review is limited to issues preserved in that brief.”). Accordingly, we deny Jones’

        motion for a certificate of appealability and dismiss the appeal. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         DISMISSED

                                                      2